Citation Nr: 0801750	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-37 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The appellant claims service connection for the cause of 
death of her husband, and also claims DIC under 38 U.S.C.A. 
§ 1318.  The decedent had active service from April 1950 to 
April 1953.  The veteran died on May [redacted], 2004, and the 
appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim for DIC under 38 U.S.C.A. § 1318 is herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The appellant will be notified when further 
action is required.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2004.  According to the death 
certificate, the cause of death was lymphoma with bone 
metatasis.

2.  At the time of his death, the veteran was service 
connected for the residuals of a left shoulder injury with 
left medial cord denervation and brachial plexopathy (minor), 
rated as 60 percent disabling, and vasomotor rhinitis, rated 
at 0 percent (noncompensable).  The veteran was awarded a 
total (100 percent) rating based on individual 
unemployability from July 14, 1995.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service.  

CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor is there a basis for a presumption that it was 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, e.g., actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 
2007).

In August 2004, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The letter informed the veteran that VA would 
assist her in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  She was advised that it 
is her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim. 

The Board finds that the content of the August 2004 letter 
provided to the appellant complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the December 2004 
rating decision and April 2005 SOC explained the basis for 
the RO's action, and the SOC provided her with an additional 
60 days to submit more evidence.  It appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been secured and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim as to 
cause of death is being denied and no effective date will be 
assigned, so there can be no prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including malignant tumors, when manifested to 
a compensable degree within the initial post-service year.  
38 C.F.R. §§ 3.307, 3.309(a).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to DIC on that basis.  See 38 U.S.C.A. § 101(14).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

In this case, the appellant contends that some event or 
illness in service caused or led to her husband's death.  As 
stated above, the veteran's death certificate states that he 
died from lymphoma with bone metatasis.

After a careful review of the evidence of record, the Board 
finds that service connection for the cause of the veteran's 
death has not been established.  A review of the service 
medical records does not show that lymphoma with bone 
metatasis was present in service, and the first mention of it 
in the veteran's medical records was in January 2004.  In 
addition, there is no indication from the veteran's medical 
records that his service-connected residuals of left shoulder 
injury or vasomotor rhinitis contributed to his death.  
Therefore, service connection for the cause of the veteran's 
death cannot be granted, on either a direct or a presumptive 
basis.

Thus, although the Board is sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  Here, the 
appellant has failed to submit any competent medical evidence 
to provide a nexus between any in-service injury or disease 
and the conditions that caused or contributed to the cause of 
the veteran's death.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

If the veteran's death is not determined to be service 
connected, as found by the Board above, a surviving spouse 
may be entitled to DIC benefits on another basis.  Benefits 
are payable to the surviving spouse "as if" the death were 
service connected where it is shown that the veteran's death 
was not the result of willful misconduct, and he (1) was 
continuously rated as totally (100 percent) disabled for the 
10 years immediately preceding death; or (2) was rated 
totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than 
ten years after separation from service; or (3) the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b).  The implementing 
regulation is at 38 C.F.R. § 3.22 (2007) (as previously 
amended by 65 Fed. Reg. 3,388 (Jan. 21, 2000)).


The December 2004 rating decision denied the appellant DIC 
based in part on 38 U.S.C.A. § 1318.  The appellant wrote in 
her March 2005 notice of disagreement (NOD) that she 
disagreed with the December 2004 decision denying her 
entitlement to DIC.  However, the April 2005 SOC from the RO 
did not discuss the issue of eligibility for DIC based on 
38 U.S.C.A. § 1318.  Where an SOC has not been provided 
following the timely filing of an NOD or does not address an 
issue raised in the NOD, a remand to the RO is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC regarding the 
issue of eligibility for DIC under 
38 U.S.C.A. § 1318.  Then, if, and only 
if, the appellant completes her appeal by 
filing a timely substantive appeal as to 
that issue, that claim should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


